Name: Commission Regulation (EEC) No 2584/82 of 24 September 1982 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 9 . 82 Official Journal of the European Communities No L 275/ 19 COMMISSION REGULATION (EEC) No 2584/82 of 24 September 1982 fixing die import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1 222/82 (3), as last amended by Regulation (EEC) No 2346/82 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1222/82 to the The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto . Article 2 This Regulation shall enter into force on 4 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 September 1982. For the Commission Pou! DALSAGER Member of the Commission (') OJ No L 183, 16. 7. 1980, p . 1 . O OJ No L 140, 20 . 5 . 1982, p . 22. (3) OJ No L 141 , 20 . 5 . 1982, p . 40 . (4) OJ No L 251 , 27 . 8 . 1982, p . 20 . No L 275/20 Official Journal of the European Communities 25 . 9 . 82 ANNEX to the Commission Regulation of 24 September 1982 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT Week No 27 Week No 28 Week No 29 Week No 30 heading from 4 to from 1 1 to from 18 to from 25 to No 10 October 1982 (') 17 October 1982 (') 24 October 1982 (') 31 October 1982 (') 02.01 A IV b) 1 88-605 88-118 88-118 88-118 2 62-024 61-683 61-683 61-683 3 97-466 96-930 96-930 96-930 4 115-187 114-553 114-553 114-553 5 aa) 115-187 114-553 114-553 114-553 bb) 161-261 160-375 160-375 160-375 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 424/82 and Commission Regulation (EEC) No 19/82 .